office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 postf-145881-14 uilc date date to carol b mcclure associate area_counsel houston group large business international bettina nadler general attorney houston group large business international from brenda m stewart senior counsel branch passthroughs special industries subject treatment under sec_167 of the internal_revenue_code of seismic data acquired in an asset acquisition this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer seller parent natural_resources -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ---------------------------------------------------------- ---------------------- a b c date year year city location location -------------- ----- ------------------- ----------------- ---------------- ------- ------- --------------------- ------------------------- ------------------------------ postf-145881-14 assets formation state x issues ------------------------------------------------- ------------------------ ------------- -------- if a taxpayer acquires seismic data as part of an asset acquisition has the taxpayer paid_or_incurred geological and geophysical g g expenditures within the meaning of sec_167 can more than one taxpayer amortize g g expenditures related to the same seismic data under sec_167 does the extent to which a seller used seismic data acquired by a taxpayer affect whether the taxpayer can later amortize g g expenditures related to the same seismic data under sec_167 conclusion sec_1 a taxpayer that acquires seismic data as part of an asset acquisition has not paid_or_incurred g g expenditures within the meaning of sec_167 because we conclude that taxpayer did not pay or incur g g expenditures within the meaning of sec_167 when it acquired seismic data as part of an asset acquisition we do not reach the issue of whether more than one taxpayer can amortize g g expenditures related to the same seismic data under sec_167 because we conclude that taxpayer did not pay or incur g g expenditures within the meaning of sec_167 when it acquired seismic data as part of an asset acquisition we do not reach the issue of whether the extent to which a seller used seismic data acquired by a taxpayer affects whether the taxpayer can later amortize g g expenditures related to the same seismic data under sec_167 facts taxpayer is a wholly-owned subsidiary of parent a diversified global natural_resources company that produces natural_resources in many areas around the world taxpayer is headquartered in city and owns oil_and_gas producing operations located primarily in location and location in an asset acquisition on date taxpayer an independent oil_and_gas company acquired a percent of assets from seller assets included all of seller’s upstream operations in the formation in state including producing and non-producing leases and reserves and the associated wells and field production equipment taxpayer also acquired seller’s midstream pipeline business in the formation area as well as seismic postf-145881-14 data acquired by seller between year and year related to the formation area the total purchase_price for the acquisition as provided in the purchase and sale agreement psa is dollar_figureb the parties to the psa allocated dollar_figurec of the purchase_price to the seismic data related to the formation area the seismic data which is the subject of this chief_counsel_advice is subsurface data that seller had previously acquired and used to locate and drill wells within its formation area leases seller had acquired non-producing leases and used the seismic data to drill wells many of which were successful and producing at the time of the acquisition by taxpayer because of its successful exploration and development seller marketed many of the properties within the formation area to taxpayer as proved and developed at the time of the acquisition there were still undeveloped properties within the formation area but many were offset locations directly adjacent to existing productive wells that were considered proved or probable reserves after the acquisition taxpayer amortized the allocated value of the seismic data dollar_figurec over months as g g expenditures under sec_167 law and analysis sec_167 provides for any g g expenses paid_or_incurred in connection with the exploration for or development of oil or gas within the united_states as defined in sec_638 to be allowed as a deduction ratably over the 24-month period beginning on the date that such expense was paid_or_incurred sec_167 requires that any payment paid_or_incurred during a taxable_year be treated as having been paid_or_incurred on the mid-point of that tax_year sec_167 states that no other depreciation or amortization deduction is allowable with respect to qualified g g expenditures sec_167 provides that if any property with respect to which g g expenditures are paid_or_incurred is retired or abandoned during the 24-month period no deduction is allowed on account of such retirement or abandonment and the amortization deduction continues with respect to such payment sec_167 b provides that in the case of major integrated oil companies sec_167 is to be applied by substituting 7-year for 24-month sec_167 was enacted in the energy policy act of and was subsequently amended by the tax increase prevention and reconciliation act of p l a 119_stat_594 date p l sec_503 120_stat_345 date postf-145881-14 to add sec_167 which extended the 24-month amortization period to five years for g g expenditures paid_or_incurred by major integrated oil companies after date the energy independence and security act of further extended the five year amortization period to seven years for g g expenditures paid_or_incurred by major integrated oil companies after date prior to the enactment of sec_167 several courts held that exploration_expenditures are capital in nature and not ordinary and necessary business_expenses following the rationale of those cases in the service issued i t which held that if a property is acquired or retained on the basis of g g data obtained from an exploration project the cost of the exploration project should be capitalized as a part of the cost of the property acquired or retained under sec_24 of the internal_revenue_code_of_1939 conversely if no property is acquired or retained on the basis of such g g data the cost of the exploration project is deductible as a loss under sec_23 or f of the internal_revenue_code_of_1939 in the service issued revrul_77_1888 which restated and updated under the then current statute and regulations the provisions set forth in i t revrul_77_188 provides guidance regarding the treatment of g g expenditures revrul_78_188 states that g g exploration_expenditures are incurred by the taxpayer for the purpose of obtaining and accumulating data that will serve as a basis for the acquisition or retention of property by a taxpayer who is engaged in exploring for minerals the revenue_ruling further states that the expenditures attributable to such exploration are allocable under sec_263 to the cost of the property or properties as defined in sec_614 sec_3 p l sec_1502 121_stat_1492 date 9_bta_1342 expenditures_for surveys and geological opinions among other costs are not deductible as ordinary and necessary expenses but are capital expenditures to be added to cost of the property and considered in computing gain_or_loss on the sale thereof g e 25_bta_866 deductions for expenditures made in prospecting a mineral lease were held to be capital expenditures and added to the cost of the mine to be recovered through depletion deductions if the development resulted in the discovery of commercial ores or claimed as an abandonment_loss if the prospect is abandoned 46_bta_151 net profits payments to a geologist for exploration advice and other services were part of the cost of acquiring the related properties and 7_tc_507 acq 1946_2_cb_3 aff’d 161_f2d_842 5th cir expenditures paid for a geological survey of property owned for years before the survey to determine whether subsurface structures in the properties appeared sufficiently favorable to justify drilling for oil_and_gas required to be capitalized because the expenditure resulted in the acquisition or retention of a capital_asset i t 1950_1_cb_48 superseded by revrul_77_188 1977_1_cb_76 revrul_77_188 1977_1_cb_76 superseding i t 1950_1_cb_48 id citing 7_tc_507 46_bta_151 25_bta_980 g e 25_bta_866 21_bta_51 c m 10_bta_664 and seletha o 9_bta_1342 id id citing 7_tc_507 46_bta_151 g e 25_bta_866 c m 10_bta_664 and seletha o 9_bta_1342 postf-145881-14 acquired or retained and discusses the allocation of g g expenditures among areas of interest located and identified as the result of such expenditures the revenue_ruling also states that if no property is acquired or retained within or adjacent to an area_of_interest the entire g g expenditure allocable to the area_of_interest is deductible as a loss under sec_165 for the taxable_year in which that particular project_area is abandoned as a potential source of mineral production in the service issue revrul_83_105 to amplify revrul_77_188 revrul_83_105 explains the tax treatment of g g expenditures under revrul_77_188 in seven factual situations in addition it illustrates by example how the various g g expenditures are to be allocated and explains what constitutes an abandonment as a potential source of mineral production issue if a taxpayer acquires seismic data as part of an asset acquisition has the taxpayer paid_or_incurred g g expenditures within the meaning of sec_167 as noted above case law and irs administrative decisions consistently have defined g g expenditures as costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals although sec_167 changes the prior tax treatment of g g expenditures it does not define the term geological_and_geophysical_expenditures rather the legislative_history underlying sec_167 makes clear congress’ intention to adopt the long-standing income_tax definitions of the terms used in sec_167 for example the legislative_history of sec_167 includes a house ways_and_means_committee report house report that summarizes a proposal for the amortization of g g expenditures found in section of enhanced energy infrastructure and technology tax policy act of dollar_figure consistent with the definition of g g expenditures contained in case law and irs administrative decisions the house report states that g eological and geophysical expenditures g g costs are costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals the function of g g activities is to locate and identify properties with the potential to produce commercial quantities of oil and natural_gas as well as to determine the optimal location for exploratory and developmental wells these costs are an important and integral part of exploration and production for oil and natural_gas revrul_77_188 characterizes g g expenses as exploration expenses the legislative_history underlying sec_167 also indicates that congress was concerned about providing favorable treatment for costs that foster increased h_r 109th cong 1st sess this language is substantially_similar to sec_167 enacted in the energy policy of h_r rep no pincite postf-145881-14 exploration for new sources of oil_and_gas the house report discussed above summarizes the congress’ intentions when enacting sec_167 the committee believes that substantial simplification for taxpayers significant gains in taxpayer compliance and reductions in administrative cost can be obtained by establishing a clear rule that all geological and geophysical costs may be amortized over two years including the basis of abandoned property the committee recognizes that on average a two-year amortization period accelerates recovery_of geological and geophysical expenses the committee believes that more rapid recovery_of such expenses will foster increased exploration for new sources of supplydollar_figure emphasis added in the present case taxpayer acquired seismic data from seller in an asset acquisition after seller used the same seismic data to locate and identify wells in the formation area seller had acquired non-producing leases and used the seismic data to drill wells many of which were successful and producing at the time of the acquisition by taxpayer because of its successful exploration and development seller marketed many of the properties within the formation area to taxpayer as proved and developed although at the time of the acquisition there were still undeveloped properties within the formation area many were offset locations directly adjacent to existing productive wells that were considered proved or probable reserves because taxpayer acquired properties that were either developed or proved or probable taxpayer did not incur costs to locate and identify properties with the potential to produce commercial quantities of oil and natural_gas in other words taxpayer did not incur costs to obtain and accumulate data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals accordingly we conclude that taxpayer did not pay or incur g g expenditures within the meaning of sec_167 issue can more than one taxpayer amortize g g expenditures related to the same seismic data under sec_167 because we conclude that taxpayer did not pay or incur g g expenditures within the meaning of sec_167 when it acquired seismic data as part of an asset acquisition we do not reach the issue of whether more than one taxpayer can amortize g g expenditures related to the same seismic data under sec_167 issue does the extent to which a seller used seismic data acquired by a taxpayer affect whether the taxpayer can later amortize g g expenditures related to the same seismic data under sec_167 id postf-145881-14 because we conclude that taxpayer did pay or incur g g expenditures within the meaning of sec_167 when it acquired seismic data as part of an asset acquisition we do not reach the issue of whether the extent to which a seller used seismic data acquired by a taxpayer affects whether the taxpayer can later amortize g g expenditures related to the same seismic data under sec_167 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call jennifer bernardini at if you have any further questions
